DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on September 26, 2019.  These drawings are unacceptable.
neither element 193 nor 236 has been referenced in the specification and remains unidentified.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Applicant’s specification, paragraph ¶ [044] appears to label both elements “on-axis” and “off-axis” with the same element number, 532.  
534) associated micro-optics”. 
Appropriate correction is required.
Claim Objection(s)
Claim(s) 6, 16 are objected to because of the following informalities:    
Regarding Claim(s) 6, 16, Examiner suggests modifying line 1 from “wherein Z-height of the light source” to – wherein a Z-height of the light source --. Examiner suggest the above change in order to place the claim in better form. 
Appropriate correction is required.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
i.	Claim(s) 11, 14-16, 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 11-14, 18-20 of co-pending U.S. Application No. 16/584,628. The present claimed broader in scope than the invention of ‘628.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	Regarding Claim 11, ‘628 claims a light source (claim 11, clause 1: preamble), comprising: a plurality of light emitting diodes (clause 2), with at least some light emitting diodes sized between 30 microns and 500 microns (clause 2); a plurality of micro-optics associated sized less than 1 millimeter (clause 3), with each micro-optic positioned over at least one of the plurality of light emitting diodes, with combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter (clause 3); and with at least some of the combinations of light emitting diode and micro-optics associated with the light guide plate being positioned within a distance to each other sufficient to provide at least one substantially uniform light beam (clause 4). 
Regarding Claim 14, ‘628 claims the light source of claim 11, wherein each of the light emitting diodes and associated 14201 8P00081US04 micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source (claim 12).  
Regarding Claim 15, ‘628 claims the light source of claim 11, wherein each of the combined light emitting diodes and associated micro-optics are positioned at least 1 millimeter apart (claim 13). 
Regarding Claim 16, ‘628 claims the light source of claim 11, wherein Z-height of the light source is less than 1 centimeter (claim 14).  
claim 18).  
Regarding Claim 19, ‘628 claims the light source of claim 11, wherein at least some of the plurality of light emitting diodes are positioned under a single off-axis micro-optic (claim 19).  
Regarding Claim 20, ‘628 claims the light source of claim 11, wherein the light source is used for at least one of home, business, and architectural lighting (claim 20).
ii.	Claim(s) 11, 14-16, 18-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim(s) 11-14, 18-20 of co-pending U.S. Application No. 16/584,635. The present claimed invention appears to be broader in scope than the invention of ‘635.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
Regarding Claim 11, ‘635 claims a light source (claim 11, clause 1: preamble), comprising: a plurality of light emitting diodes (clause 2), with at least some light emitting diodes sized between 30 microns and 500 microns (clause 2); a plurality of micro-optics associated sized less than 1 millimeter (clause 4), with each micro-optic positioned over at least one of the plurality of light emitting diodes, with combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter (clause 4); and with at least some of the combinations of light emitting diode and micro-optics associated with the light guide substantially uniform light beam is achieved). 
Regarding Claim 14, ‘628 claims the light source of claim 11, wherein each of the light emitting diodes and associated 14201 8P00081US04 micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source (claim 11, clause 5).  
Regarding Claim 15, ‘628 claims the light source of claim 11, wherein each of the combined light emitting diodes and associated micro-optics are positioned at least 1 millimeter apart (claim 13). 
Regarding Claim 16, ‘628 claims the light source of claim 11, wherein Z-height of the light source is less than 1 centimeter (claim 14).  
Regarding Claim 18, ‘628 claims the light source of claim 11, wherein at least four of the plurality of light emitting diodes are RGBY LEDs positioned under a single micro-optic (claim 18).  
Regarding Claim 19, ‘628 claims the light source of claim 11, wherein at least some of the plurality of light emitting diodes are positioned under a single off-axis micro-optic (claim 19).  
Regarding Claim 20, ‘628 claims the light source of claim 11, wherein the light source is used for at least one of home, business, and architectural lighting (claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1, 4-7, 10 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Lee et al., (U.S. Pub. No. 2009/0009506 A1). 
	Regarding Claim 1, Krijn et al., teaches a light source (Fig. 4), comprising: a plurality of light emitting diodes (12a, 12b, “an array of LEDs,” ¶ [0063]), with at least some light emitting diodes sized between 30 microns and 500 microns (“typically, LED die sizes … range from 0.1 mm to 2 mm” [Wingdings font/0xE0] which converts to 100 microns to 2000 microns, ¶ [0105]); a plurality of micro-optics (each respective spacing between first surface, 17 and second surface, 18, as depicted in Fig. 1) sized less than 1 millimeter (plurality of micro-optics indentations, , since the distance R is defined as 5 mm to 25 mm, each  is inherently defined to be much less than 1 mm), with each micro-optic (positioned over at least some of the plurality of light emitting diodes (array of 12), and wherein at least some of the plurality of micro-optics (are grouped to provide at least two directional light beams (at least two directional light beam rays are depicted in Fig. 1).  
Regarding Claim 4, Krijn et al., teaches the claimed invention (see rejection in Claim 1 above) except for the specific limitation of each of the light emitting diodes and 
 However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the positioning such that each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source in order to ensure uniformity of light output, thereby improving light yield overall.
Regarding Claim 5, Krijn et al., teaches the light source of claim 1, wherein each of the combined light emitting diodes and associated optical structures in the light guide plate are positioned at least 1 millimeter apart (R, distance is defined as 5 mm to 25 mm, Fig. 1).  
Regarding Claim 6, Krijn et al., teaches the light source of claim 1, wherein Z-height of the light source is less than 1 centimeter (h, “is typically in the range 1 mm < h < 10 mm” [Wingdings font/0xE0] which converts to 0.1 cm < h < 1.0 cm, ¶ [0106]).  
Regarding Claim 7, Krijn et al., teaches the light source of claim 1, wherein at least two of the plurality of light emitting diodes (12a, 12b) are positioned under a single micro-optic (10, “thin film micro-optic plate/foil,” ¶ [0054]).  
Regarding Claim 10, Krijn et al., teaches the light source of claim 1, wherein the light source is used for at least one of home, business, and architectural lighting (¶ [0108]).  
2.	Claim(s) 2-3, 9 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Lee et al., (U.S. Pub. No. 2009/0009506 A1) in further view of Vasylyev (U.S. Pub. No. 2017/0254518 A1) as cited by Applicant(s).
Regarding Claim(s) 2-3, 9, Krijn et al., as modified by Lee et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified by Lee et al., is silent regarding a flexible substrate and a flexible light guide plate.
In the same field of endeavor, Vasylyev teaches a light source device (900, “flexible LED illumination device,” ¶ [0127], see at least Figs. 1-3, 11-14) comprising a flexible substrate (20, “support substrate,” ¶ [0129]) positioned to support the plurality of light emitting diodes (2, LEDs) and the plurality of micro-optics (30, “microstructures,” ¶ [0150]), with the flexible substrate (20) bendable to allow differing directionality of light beams (Fig. 11) and a flexible light guide plate (30, “light diffusing sheet” [Wingdings font/0xE0] “microstructures,” ¶ [0150]) defining the plurality of micro-optics and positionable over at least some of the plurality of light emitting diodes (array of 2) in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple off-axis micro-optic (30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substrate and light guide plate, as disclosed by Vasylyev, in the device of Krijn et al., as modified by Lee et al., in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple light within a small factor form of LED packages. 
Furthermore, one of ordinary skill in the art would have been led to using a flexible substrate and flexible light guide as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
3.	Claim(s) 8 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Lee et al., (U.S. Pub. No. 2009/0009506 A1) in further view of Quilici et al., (U.S. Pub. No. 2016/0123541 A1). 
Regarding Claim(s) 8, Krijn et al., as modified by Lee et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., as modified by Lee et al., is silent regarding at least four of the plurality of light emitting diodes are RGBY LEDs positioned under a single micro-optic.  


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LED, as disclosed by Quilici et al., in the device of Krijn et al., as modified by Lee et al., in order to provide a more customized distribution of light on a given surface of incidence.
Furthermore, one of ordinary skill in the art would have been led to using a RGBY LED as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
4.	Claim(s) 11, 14-17, 20 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1).
Regarding Claim 11, Krijn et al., teaches a light source (Fig. 4), comprising: a plurality of light emitting diodes (12a, 12b, “an array of LEDs,” ¶ [0063]), with at least some light emitting diodes sized between 30 microns and 500 microns (“typically, LED die sizes … range from 0.1 mm to 2 mm” [Wingdings font/0xE0] which converts to 100 microns to 2000 microns, ¶ [0105]); a plurality of micro-optics (each respective spacing between first surface, 17 and second surface, 18, as depicted in Fig. 1) associated sized less than 1 millimeter (plurality of micro-optics indentations, , since the distance R is defined as 5  is inherently defined to be much less than 1 mm), with each micro-optic (positioned over at least one of the plurality of light emitting diodes (of 12); and with at least some of the combinations of light emitting diode (of 12) and micro-optics (of 10) associated with the light guide plate being positioned within a distance to each other sufficient to provide at least one substantially uniform light beam (¶ [0099]).  Krijn et al., is silent regarding the explicit combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter.
However, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the combined height such that combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Additionally, Krijn’s entire device is drawn to a minimized/reduced thickness overall.  In fact, in Krjin et al., the micro-optic element is referred to as a “thin-film micro-plate/foil” in ¶ [0068], further teaching that the optical elements are even “tiled” to result in a single type sheet ¶ [0069]. 
Further, one of ordinary skill in the art would entertain the idea of providing the combined height of each of the plurality of light emitting diodes, a substrate, and the plurality of micro-optics being less than 1 centimeter in order to improve marketability by reducing weight and size overall.
Regarding Claim 14, Krijn et al., teaches the claimed invention (see rejection in Claim 11 above) except for the specific limitation of each of the light emitting diodes and associated micro-optics being positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source.  
 However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the positioning such that each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing each of the light emitting diodes and associated micro-optics are positioned to be separated by no more than a Rayleigh limit distance calculated for a user at a normal distance from the light source in order to ensure uniformity of light output, thereby improving light yield overall.
Regarding Claim 15, Krijn et al., teaches the light source of claim 1, wherein each of the combined light emitting diodes and associated optical structures in the light guide plate are positioned at least 1 millimeter apart (R, distance is defined as 5 mm to 25 mm, Fig. 1).  
Regarding Claim 16, Krijn et al., teaches the light source of claim 1, wherein Z-height of the light source is less than 1 centimeter (h, “is typically in the range 1 mm < h < 10 mm” [Wingdings font/0xE0] which converts to 0.1 cm < h < 1.0 cm, ¶ [0106]).  
Regarding Claim 17, Krijn et al., teaches the light source of claim 11, wherein at least some of the plurality of micro-optics () are grouped to provide at least two directional light beams (intrinsic since the rays of LED appear to be emitted in at least two directions, it should be noted that the recitation does not require the two “directional light beams” to be different from each other).  
Regarding Claim 20, Krijn et al., teaches the light source of claim 1, wherein the light source is used for at least one of home, business, and architectural lighting (¶ [0108]).  
5.	Claim(s) 12-13, 19 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Vasylyev (U.S. Pub. No. 2017/0254518 A1).
Regarding Claim(s) 12-13, 19, Krijn et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., is silent regarding a flexible substrate and a flexible light guide plate.
In the same field of endeavor, Vasylyev teaches a light source device (900, “flexible LED illumination device,” ¶ [0127], see at least Figs. 1-3, 11-14) comprising a flexible substrate (20, “support substrate,” ¶ [0129]) positioned to support the plurality of light emitting diodes (2, LEDs) and the plurality of micro-optics (30, “microstructures,” ¶ [0150]), with the flexible substrate (20) bendable to allow differing directionality of light beams (Fig. 11) and a flexible light guide plate (30, “light diffusing sheet” [Wingdings font/0xE0] “microstructures,” ¶ [0150]) defining the plurality of micro-optics and positionable over at least some of the plurality of light emitting diodes (array of 2) in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple off-axis micro-optic (30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the substrate and light guide plate, as disclosed by Vasylyev, in the device of Krijn et al., in order to improve the application of wide-area illumination systems that overcome the difficulty to out-couple light within a small factor form of LED packages. 
Furthermore, one of ordinary skill in the art would have been led to using a flexible substrate and flexible light guide as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
6.	Claim(s) 18 are rejected under 35 U.S.C. 103 as being obvious over Krijn et al., (U.S. Pub. No. 2016/0363747 A1) in view of Quilici et al., (U.S. Pub. No. 2016/0123541 A1).
Regarding Claim(s) 18, Krijn et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above).  Krijn et al., is silent regarding at least four of the plurality of light emitting diodes are RGBY LEDs positioned under a single micro-optic.  


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the LED, as disclosed by Quilici et al., in the device of Krijn et al., in order to provide a more customized distribution of light on a given surface of incidence.
Furthermore, one of ordinary skill in the art would have been led to using a RGBY LED as a matter of choice.  Applicant(s) has not disclosed that the materials is for a particular unobvious purpose, produce an unexpected or significant result, or are otherwise critical and it appears prima facie that the process would possess utility using another configuration (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly







/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875